Citation Nr: 0021767	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  90-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for a genitourinary 
disorder.

3.  Entitlement to service connection for a disorder or 
disorders manifested by headaches, dizziness, shortness of 
breath, blackouts, flashbacks, weakness, chest pain, and 
forgetfulness.

4.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, rated as 30 percent disabling effective from 
June 12, 1996, and rated as 50 percent disabling effective 
from February 17, 2000.

5.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.

6.  Entitlement to an effective date earlier than June 12, 
1996, for a grant of service connection for post-traumatic 
stress disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1973, and from April 1973 to October 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1996, July 1999, 
and August 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.   

The Board has found that additional development of evidence 
is warranted with respect to the claim for a higher initial 
rating for post-traumatic stress disorder, and the claim for 
a total disability rating based on individual unemployability 
due to a service-connected disability.  Accordingly, those 
issues are the subject of a remand action located at the end 
of this decision.



FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking a current low back disorder to service or to a 
service-connected disability.

2.  The veteran has not presented any competent evidence 
linking a current genitourinary disorder to service or to a 
service-connected disability.

3.  The veteran has not presented any competent evidence 
linking a current disorder or disorders manifested by 
headaches, dizziness, shortness of breath, blackouts, 
flashbacks, weakness, chest pain, and forgetfulness to 
service or to a service-connected disability.

4.  The veteran did not respond within one year to a request 
for evidence which was made by the RO in December 1991 in 
connection with his original claim for service connection for 
post-traumatic stress disorder.

5.  The RO did not receive the veteran's request to reopen 
his claim for service connection for post-traumatic stress 
disorder until June 12, 1996.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a genitourinary 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for a disorder or 
disorders manifested by headaches, dizziness, shortness of 
breath, blackouts, flashbacks, weakness, chest pain, and 
forgetfulness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's previous claim for service connection for 
post-traumatic stress disorder is considered to have been 
abandoned.  38 C.F.R. § 3.158(a) (1999).

5.  The criteria for an effective date earlier than June 12, 
1996, for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.158(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Chronic Low Back 
Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis, renal disease, or an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from active service, 
the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran's only service-connected disability is 
post-traumatic stress disorder.  

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed if the veteran is shown to 
develop a disease listed in 38 C.F.R. § 3.309(e) (1999).  See 
also 38 C.F.R. § 3.307(a)(6) (1999).  Under 38 C.F.R. 
§ 3.309(e), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  Significantly, however, the disorders claimed by the 
veteran are not among those disorders which may be presumed 
to have resulted from such exposure.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's service medical records show that he was 
treated on a few occasions for complaints of pain in the 
back.  For example, a service medical record dated in March 
1976 shows that the veteran reported a complaint of low back 
pain.  There was no history of trauma.  The examiner 
indicated that the back pain was secondary to the veteran 
being overweight.  A record dated in June 1976 shows that the 
veteran reported having low back pain on and off during the 
previous month after straining his back while lifting pots in 
the mess hall.  On examination, there was no spasm noted, and 
the veteran had a full range of motion.  The assessment was 
muscle strain.  Medication was prescribed.  

Significantly, however, the service medical records do not 
contain a diagnosis of a chronic back disorder such as 
arthritis.  In fact, the report of a medical history given by 
the veteran in September 1976 for the purpose of the 
veteran's discharge from service shows that he denied having 
a history of recurrent back pain.  The report of a medical 
examination conducted in September 1976 shows that clinical 
evaluation of the spine was normal.  There is also no medical 
evidence that arthritis of the spine was manifest to a 
compensable degree within one year after separation from 
service.

Post service medical records dated many years after 
separation from service show that the veteran has received 
treatment for back problems.  For example, a VA medical 
treatment record dated in June 1989 shows that the veteran 
reported having low back pain.  He gave a history of having 
low back pain since 1971 when he was in the service.  The 
impression was chronic low back pain syndrome.  Other post-
service medical treatment records contain similar 
information.  However, none of those records contain any 
medical opinion linking the disorder to service.  

VA disability evaluation examination reports also do not 
provide any support for the claim.  The report of a general 
medical examination conducted by the VA in August 1996 shows 
that the diagnoses included osteoarthritis or degenerative 
joint disease of the lumbosacral spine, but there is no 
opinion as to the etiology or date of onset of that disorder.  
The report of an examination of the veteran's spine conducted 
by the VA in April 1999 shows that the veteran said that he 
developed low back pain as a result of an explosion during 
his military service.  The examiner, however, did not offer 
an opinion relating the current low back disorder to service.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board notes that the veteran's own opinion that his 
current low back disability is related to service is not 
enough to make the claim well grounded.  Lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (a veteran does not meet his burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions).  A veteran is competent to 
testify as to the symptoms that he experienced, but he is not 
competent to render a medical opinion regarding the 
significance of those symptoms.  See McIntosh v. Brown, 4 
Vet. App. 553, 560 (1993).

In summary, the veteran has not presented any competent 
evidence linking a current back disorder to service or to a 
service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for a low 
back disorder is not well grounded.  Because the claim is not 
well grounded, there is no further duty on the part of the VA 
to develop evidence with respect to the claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement To Service Connection For A Genitourinary 
Disorder.

The veteran's service medical records show that he was 
treated for various genitourinary infections.  However, there 
is no indication that there was any chronic disorder present 
in service.  For example, a service medical record dated in 
August 1970 shows that the veteran complained of having 
slight dysuria.  There was no urethral discharge.  His last 
sexual contact had been two days earlier.  A urinalysis was 
performed.  A service medical record dated two days later 
shows that the impression was GC.  Medication was prescribed.  
A record dated in November 1970 contains similar information.  

The report of a medical history given by the veteran in 
February 1973 for the purpose of his discharge from his first 
period of service shows that he denied having frequent or 
painful urination, kidney stones, or blood in the urine.  The 
report of a medical examination conducted at that time shows 
that clinical evaluation of the genitourinary system was 
normal.  Similarly, the report of a medical history given by 
the veteran in September 1976 for the purpose of his 
separation from service shows that he again denied frequent 
or painful urination, kidney stones, or blood in the urine.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of the genitourinary system 
was again normal.  

There is also no medical evidence that a disease of the renal 
system was manifest to a compensable degree within one year 
after separation from service.  The Board has noted that 
post-service medical records dated many years after 
separation from service show that the veteran has received 
treatment for kidney stones.  For example, a record dated in 
June 1988 shows that the veteran reported that he had been 
passing blood in his urine for two months.  The diagnosis was 
hematuria by history.  A VA hospital discharge summary dated 
in August 1988 shows that while being hospitalized for 
treatment of post-traumatic stress disorder, it was noted 
that he had a urinary tract infection.  However, none of 
those records contain any medical opinion linking the 
disorder to service.

The report of a general medical examination conducted by the 
VA in August 1996 shows that the veteran gave a history of 
having kidney stones and an infection in 1988, and on several 
occasions since then.  The diagnosis was kidney stones 
between 1988 and 1996 by history.  The Board notes that this 
history places the date of onset of the veteran's 
genitourinary disorders as having occurred many years after 
his separation from service.

The report of a general medical examination conducted by the 
VA in April 1999 shows that the veteran reported that he had 
genitourinary problems which he said were related to service.  
He said that he first had kidney stones around 1974 while at 
Fort Hood.  He said that following his discharge from service 
he passed kidney stones two times during the 1980's.  The 
pertinent impression was history of kidney stones.  The 
report of a genitourinary examination conducted by the VA in 
May 1999 contains essentially the same information.  As noted 
above, however, the fact that the examination report contains 
the veteran's own history which relates a current disorder to 
service is not enough to render a claim well grounded.  
Similarly, the Board notes that the veteran's own opinion 
that his current disability is related to service is not 
enough to support the claim.  

In summary, the veteran has not presented any competent 
evidence linking a current genitourinary disorder to service 
or to a service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for a 
genitourinary disorder is not well grounded.  Because the 
claim is not well grounded, there is no further duty on the 
part of the VA to develop evidence with respect to the claim.  





III.  Entitlement To Service Connection For A Disorder Or 
Disorders Manifested By Headaches, Dizziness, Shortness Of 
Breath, Blackouts,
 Flashbacks, Weakness, Chest Pain, And Forgetfulness.

The veteran's service medical records do not contain a 
diagnosis of a chronic disorder manifested by headaches, 
dizziness, shortness of breath, blackouts, flashbacks, 
weakness, chest pain and forgetfulness.  Although there are 
records dated in March 1970 and November 1971 that show he 
was treated on a few occasions for headaches, the headaches 
were described as being tension headaches.  Similarly, 
although a record dated in December 1970 shows that the 
veteran was found on x-ray to have pneumonitis of the left 
lower lobe, a subsequent x-ray in January 1971 showed no 
significant abnormalities.   

The report of a medical history given by the veteran in 
September 1976 shows that he denied having frequent or severe 
headaches, dizziness or fainting spells, shortness of breath 
or loss of memory.  The report of a medical examination 
conducted at that time shows that the veteran's head, face, 
neck and scalp were normal.  It was also noted that his lungs 
and chest were normal, as was his neurologic system.  

There is also no medical evidence that an organic 
neurological disorder was manifest to a compensable degree 
within one year after separation from service.  Post-service 
medical records dated many years after separation from 
service, such as a VA record dated in August 1988, show that 
the veteran has reported complaints of having blackouts and 
dizzy spells.  However, none of those records contain any 
medical opinion linking the symptoms to service.  The Board 
notes that the veteran's own opinion that his current 
disabilities are related to service is not enough to support 
the claim.   

The Board notes that the report of a neurology examination 
conducted by the VA in May 1999 shows that the veteran gave a 
history of having headaches since being on active duty in 
1969.  He also reported that after service, during the 
1980's, he was shot in the head and rendered unconscious for 
a period.  The bullet did not enter his skull.  He said that 
after that incident he continued to have the same headaches 
as before.  The headaches were always on the left.  Following 
examination, the diagnosis was chronic cluster headache 
occurring twice a day, by history.  The examiner did not 
relate that disorder to service.  

In summary, the veteran has not presented any competent 
evidence linking a chronic disorder manifested by headaches, 
dizziness, shortness of breath, blackouts, flashbacks, 
weakness, chest pain and forgetfulness to service or to a 
service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for such a 
disorder is not well grounded.  Because the claim is not well 
grounded, there is no further duty on the part of the VA to 
develop evidence with respect to the claim.  

IV. Entitlement To An Effective Date Earlier Than June 12, 
1996, For A Grant
 Of Service Connection For Post-Traumatic Stress Disorder.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating earlier than June 12, 1996, for a 
grant of service connection for post-traumatic stress 
disorder.  He points out that he originally filed a claim for 
service connection for a psychiatric disorder many years 
earlier.  He contends that he did not abandon that claim.  He 
states that he attempted to correspond with the RO regarding 
the claim, but was unable to do so because he was in prison.

The Board's review of the claims files revealed that the 
veteran did not respond within one year to a request for 
evidence which was made by the RO in December 1991 in 
connection with his original claim for service connection for 
post-traumatic stress disorder.  Where evidence requested in 
connection with an original claim, a claim for increase, or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of the request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under 38 U.S.C.A. § 1805 based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  See 38 C.F.R. § 3.158(a) (1999).  The Board finds 
that the fact that the veteran was in prison does not provide 
an excuse for failing to provide the evidence requested in 
connection with his original claim for compensation for post-
traumatic stress disorder, as all necessary correspondence 
with the RO could have been done through the mail.  
Therefore, the veteran's previous claim for service 
connection for a psychiatric disorder is considered to have 
been abandoned.

The RO did not receive the veteran's request to reopen his 
claim for service connection for post-traumatic stress 
disorder until June 12, 1996.  The document which he 
submitted was a Statement in Support of Claim dated June 11, 
1996.  In the document he stated that he wished to reopen his 
claim for post-traumatic stress disorder.  The document is 
date stamped as having been received on June 12, 1996.  
Accordingly, the criteria for an effective date earlier than 
June 12, 1996, for service connection for post-traumatic 
stress disorder are not met.


ORDER

1.  Service connection for a chronic low back disorder is 
denied.

2.  Service connection for a genitourinary disorder is 
denied.

3.  Service connection for a disorder or disorders manifested 
by headaches, dizziness, shortness of breath, blackouts, 
flashbacks, weakness, chest pain, and forgetfulness is 
denied.

4.  An effective date earlier than June 12, 1996, for a grant 
of service connection for post-traumatic stress disorder is 
denied.  




REMAND

The Court has held that an allegation that a disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for post-traumatic stress disorder and his 
claim for a total rating based on unemployability are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

The Board also finds, however, that further assistance to the 
veteran with the development of evidence is required.  In 
this regard, the Board notes that a report of contact dated 
in March 1999 shows that the veteran stated that he had 
applied for Social Security Disability benefits in the past, 
but had "no current active status (claim)."  In March 1999, 
the RO wrote to the Social Security Administration and 
requested copies of a past decision on entitlement of the 
veteran to Social Security benefits.  The Social Security 
Administration subsequently supplied copies of records 
pertaining to a claim for benefits which had been denied in 
1988.  

Significantly, however, there are indications in the 
veteran's claims file that the veteran has filed a more 
recent claim with the Social Security Administration.  A VA 
treatment record dated in September 1998 shows that the 
veteran requested help in filing a claim for Social Security 
benefits.  A VA Income-Net Worth and Employment Statement 
which the veteran submitted in January 1999 shows that the 
veteran reported that he applied for Social Security 
Administration benefits on January 19, 1999.  A VA medical 
treatment record dated in May 1999 shows that the veteran 
reported that a claim for Social Security benefits was 
pending.  The records pertaining to the 1999 claim have not 
been obtained.  Such records may contain information which is 
pertinent to the claim for an increased rating for post-
traumatic stress disorder, and the claim for a total 
disability rating based on individual unemployability.  

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the records pertaining to the SSA 
decision as such records may be relevant to the claim for an 
increased rating.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's 1999 claim 
for Social Security disability benefits, 
including the decision granting or 
denying such benefits as well as the 
medical records relied upon in that 
decision. The RO should request that the 
Social Security Administration provide a 
letter in the event that no additional 
records exist.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

